                              Case 2:18-cv-10378-RGK-RAO Document 44 Filed 06/11/20 Page 1 of 3 Page ID #:160


                                       1   CHARLES PARKIN, City Attorney
                                           MATTHEW M. PETERS, Deputy City Attorney
                                       2   State Bar No. 306959
                                           411 West Ocean Boulevard, 9th Floor
                                       3   Long Beach, California 90802-4664
                                           Telephone: (562) 570-2200
                                       4   Facsimile: (562) 436-1579
                                           Email:      matthew.peters@longbeach.gov
                                       5
                                           Attorneys for Defendants,
                                       6   CITY OF LONG BEACH
                                       7   LAW OFFICE OF GREGORY PEACOCK
                                           Gregory Peacock, Esq.
                                       8   State Bar No. 277669
                                           4425 Jamboree Road, Suite 130
                                       9   Newport Beach, Ca 92660
                                      10   Attorney for Plaintiffs. RAY CASH and SHAVONNA CASH, individually and as
                                           guardian ad litem for DSC
                                      11
                                      12
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                      13
   Long Beach, CA 90802-4664




                                                                UNITED STATES DISTRICT COURT
                                      14
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                      15
                                      16
                                           RAY CASH and SHAVONNA CASH,                     Case No.: 2:18-cv-10378-RGK-RAO
                                      17   individually and as guardian ad litem for
                                           DSC,                                            Honorable R. Gary Klausner
                                      18                      Plaintiffs,                  Ctrm. 850
                                      19         vs.                                       JOINT STIPULATION TO
                                                                                           DISMISS CASE (FED. R. CIV. P. 41)
                                      20   CITY OF LONG BEACH; SALVADOR
                                           ALATORRE; and DOES 1 through 10,
                                      21   inclusive,                                      Complaint Filed: December 14, 2018
                                                                                           Trial Date:      February 20, 2020
                                      22                      Defendants.
                                      23   ///
                                      24
                                           ///
                                      25
                                           ///
                                      26
                                      27   ///
                                      28
                                                                                       1
                                                  JOINT STIPULATION TO DISMISS CASE (FED. R. CIV. P. 41)
                              Case 2:18-cv-10378-RGK-RAO Document 44 Filed 06/11/20 Page 2 of 3 Page ID #:161


                                       1         IT IS HEREBY STIPULATED, by and between the parties to this action,
                                       2   through their designated counsel that, a settlement having been reached, the above-
                                       3   captioned action be and hereby is dismissed with prejudice under the terms of the
                                       4   settlement pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. The
                                       5   parties further stipulate that the Court retain jurisdiction to enforce the terms of the
                                       6   settlement.
                                       7         IT IS SO STIPULATED.
                                       8
                                       9
                                           DATED: June 11, 2020                     CHARLES PARKIN, City Attorney
                                      10
                                      11                                            By: /s/ Matthew M. Peters
                                                                                         MATTHEW M. PETERS
                                      12
                                                                                         Deputy City Attorney
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                      13                                            Attorneys for Defendant
   Long Beach, CA 90802-4664




                                                                                    CITY OF LONG BEACH, et al.
                                      14
                                      15   DATED: June 11, 2020                     LAW OFFICE OF GREGORY PEACOCK
                                      16
                                      17                                            By: /s/ Gregory Peacock
                                      18                                                  Gregory Peacock, Esq.
                                                                                    Attorney for Plaintiffs,
                                      19                                            RAY CASH and SHAVONNA CASH,
                                                                                    individually and as guardian ad litem for
                                      20                                            DSC

                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                       2
                                                  JOINT STIPULATION TO DISMISS CASE (FED. R. CIV. P. 41)
                              Case 2:18-cv-10378-RGK-RAO Document 44 Filed 06/11/20 Page 3 of 3 Page ID #:162


                                       1                                 PROOF OF SERVICE
                                       2   STATE OF CALIFORNIA   )
                                                                 ) ss
                                       3   COUNTY OF LOS ANGELES )
                                       4   I am employed in the County of Los Angeles, State of California. I am over the age
                                           of eighteen and I am not a party to the within entitled action. My business address is
                                       5   411 W. Ocean Blvd., 9th Floor, Long Beach, California 90802-4664.
                                       6   On June 11, 2020, I served the within: JOINT STIPULATION TO DISMISS
                                           CASE (FED. R. CIV. P. 41) on all interested parties in said action, by placing a
                                       7   true copy and/or original thereof enclosed in sealed envelopes addressed as follows:
                                       8
                                           Gregory Peacock, Esq. (SBN 277669)
                                       9   LAW OFFICE OF GREGORY PEACOCK
                                      10   4425 Jamboree Road, Suite 130
                                           Newport Beach, CA 92660
                                      11   Attorney for Plaintiff
                                      12        BY MAIL: I am “readily familiar” with the firm’s practice of collection and
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                      13         processing of correspondence for mailing. Under that practice it would be
   Long Beach, CA 90802-4664




                                                 deposited with the U.S. postal service on that same day with postage thereon
                                      14         fully prepaid at Long Beach, California in the ordinary course of business. I
                                                 am aware that on motion of the party served, service is presumed invalid if
                                      15         postal cancellation date or postage meter date is more than one day after date
                                                 of deposit for mailing in affidavit.
                                      16        BY PERSONAL SERVICE: I caused to be delivered such document(s) by
                                      17         hand to the person(s) stated above.

                                      18        BY UPS NEXT DAY AIR: I caused said envelope(s) to be sent by UPS to
                                                 the addressee(s).
                                      19        BY FACSIMILE MACHINE: In addition to the above service by mail,
                                      20         hand delivery or UPS, I caused said document(s) to be transmitted by
                                                 facsimile machine to the addressee(s).
                                      21   Executed on June 11, 2020, at Long Beach, California.
                                      22        (Federal) I declare that I am employed in the office of a member of the bar of
                                      23         this court at whose direction the service was made.

                                      24                                                  /s/ Vanessa Quiroz
                                      25                                                              Vanessa Quiroz
                                      26
                                      27
                                      28
                                                                                      3
                                                  JOINT STIPULATION TO DISMISS CASE (FED. R. CIV. P. 41)
